DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 and March 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

JIANG discloses the source data node sending the first data packet to a corresponding source control node, where the first data packet carries a destination address of the first data 

MIBU discloses an inter-site network cooperation control apparatus connected to a network control apparatus in each of extension source and extension destination site of a virtual network that receives an extension request from the network control apparatus, notifies the network control apparatus in the extension destination site of an instruction to create a virtual network in the extension destination site, and notifies the network control apparatuses in the extension destination site and the extension source site of an instruction to create virtual ports for a tunnel between the sites, thus a communication connection being established between the virtual networks in the sites via the tunnel between the virtual ports for a tunnel. 

ERMAGAN discloses the system receiving a mapping request to a second virtual network from a first tunneling router associated with a first virtual network, where the mapping request comprising an EID (endpoint identifier) tuple that includes a source identifier and a destination identifier, identifying an RLOC (routing locator) based on the destination identifier of the EID tuple from the mapping database, and transmitting the RLOC to the first tunneling router. However, ERMAGAN does not explicitly disclose “identifying, for the new connection request, a particular processor core of the computer to match a source-side socket and a 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “at the computer, receiving a new connection request sent from the source machine and destined for the destination machine; identifying, for the new connection request, a particular processor core of the computer to match a source-side socket and a destination-side socket of the computer that are defined for the computer to have a source-side connection with the source machine and a destination-side connection with the destination machine; storing, in a local storage of the particular core, a destination-side search tuple that identifies the defined destination-side socket; after establishing the source-side connection with the source machine and defining the source-side socket, using the particular core to search the local storage to find the destination-side search tuple identifying the destination-side socket that matches the source-side socket; and using the matched source-side and destination-side sockets to relay messages between the source and destination machines” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 11.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PETRESCU-PRAHOVA et al – the virtual machine in the host machine sends a message to the virtual machine registry service to request for secret key via secure protocol that allows the VM registry service to authenticate
AVILES et al – the cache appliance inspects the received read request from a client, and updates the cache appliance cache per the cache replacement policy when the requested data is within the cache memory or updates the cache appliance cache per the cache replacement policy after returning the requested data from the filer when the requested data is not within the cache memory
Ryota MIBU – the inter-site network cooperation control apparatus connected to a network control apparatus in each of extension source and extension destination site of a virtual network that receives an extension request from the network control apparatus, notifies the network control apparatus in the extension destination site of an instruction to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468